PER CURIAM.
Johnny Williams, Jr. appeals an order denying his motion for post conviction relief filed pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The record discloses that petitioner was arraigned for the crime of Escape on the 6th *198'day of December, 1962; that the defendant Was 21 yeará of age; that he was represented hy Robert E. Jagger, Public De-Tender, and that the defendant freely and ■voluntarily entered a plea of guilty without ■'any inducements or promises of leniency, ■etc. The record, however, does not af'•■firmatively disclose that counsel was present when the defendant was sentenced on the same day.
 We have previously held that the time of sentencing is one of the critical periods during the proceedings of a criminal trial. Evans v. State, Fla.App.1964, 163 So.2d 520. The Evans case noted that the •fact that appellant was not represented by •counsel at the time of the sentence does not vitiate the judgment previously entered. ' We accordingly reverse only that portion of the appealed order denying relief from the - sentence imposed and the cause is remanded for further proceedings consistent with Evans v. State, supra, and King v. State, Fla.App.1963, 157 So.2d 440.
Reversed in part and remanded.
WHITE, Acting C. J., and ANDREWS and KANNER (Ret.), JJ., concur.